Formal sitting - Qatar
Ladies and gentlemen, your Highness, I would like to welcome the Emir of Qatar, Sheikh Hammad bin Khalifa al-Thani. I would also like to point out that we have a visit from the President of the Parliament of Ukraine, who is in the official gallery.
It is an honour for us to welcome you today, as the first Head of State of a Gulf country to address the European Parliament.
In fact, this is the first time we have had the pleasure and honour of receiving a Head of State from the extremely important region of the Gulf.
You have been a pioneer in your region's process of democratisation. You have promoted a written Constitution, approved by means of a referendum, which guarantees a whole series of democratic reforms, including, of course, recognition of freedom of expression and opinion, the granting of universal suffrage to all adults, men and women, and the creation of a Parliament that will be elected in elections to be held next year.
Furthermore, your Highness, you have played an important role on the international stage. You and your country. A small country with just 200 000 citizens, as well as more than 600 000 immigrants. A country that organised the conference in Doha that launched the WTO round that is still taking place.
It is the only Arab State that is currently a member of the United Nations Security Council.
It is a pioneer in the granting of financial aid and the sending of troops to the peace-keeping force in Lebanon. Its troops are there together with our troops.
It has provided significant impetus in the search for a peaceful solution to the conflict between Palestine and Israel, being one of the very few Arab States with trade relations with Israel.
You also took an important decision, which has had great worldwide repercussions, ten years ago now, in 1996, when you authorised broadcasting by the television channel, Al-Jazeera, significantly transforming access to news and information in the Arab world.
That channel now broadcasts in English and contributes to dialogue and understanding amongst civilisations. Perhaps we too will one day recognise the importance of a channel in Arabic and English and perhaps we will also one day have a European television channel broadcasting in Arabic.
Your Highness, we are extremely interested to hear what you have to say to us this morning.
We wish to hear your views on the development of democracy in Qatar. We would also like, however, to hear your ideas about how we can promote peace in Palestine. And peace and stability in Iraq. And how to reduce the tension with Iran.
Throughout my term in office - which will come to an end soon - I have insisted on the importance to Europe of our relations with the Arab and Islamic world. I believe that this is one of the most important geostrategic challenges facing us Europeans: our relations with the Islamic world, which must go much further than our relations with our immediate neighbours, the countries of the Mediterranean.
This Parliament is therefore pleased that the negotiations have begun on a trade agreement between our Union, the European Union, and the Member countries of the Gulf Cooperation Council. Let us hope that these negotiations can conclude shortly so that we can have relations with Qatar and its neighbours with greater strategic and political content. This makes your visit to the European Parliament today all the more significant and relevant.
Your visit, your country's visit, is important to us for many reasons, and furthermore it is taking place on a symbolic day, because, also today, the United Nations working group on the Alliance of Civilisations has just presented its recommendations to the Secretary-General, Mr Annan, in Istanbul.
This is a good time for you to be here amongst us in Strasbourg, in the heart of Europe, so that your views and the views of the Arab world can bring us closer together and make it possible for us to move forward into the future in a more united fashion than has been possible in the past.
Emir of the State of Qatar.
In the name of God, the Merciful, the Compassionate, Mr President, Ladies and Gentlemen, I should like to express my gratitude to you for your kind invitation to me to address your Parliament, which represents 450 million Europeans and is one of the most successful examples of regional integration in the whole world. I would also like to thank you for your hospitality and warm welcome and the friendly feelings that you have shown to me.
When addressing the European Parliament one has no choice but to express great admiration for the diligent work accomplished on the European continent for many decades. During those decades, your countries, with reason and willpower, have been able to forget the painful pages of the past and to open a new promising chapter that includes many instances of success. The high international status that the European Parliament enjoys today represents a beacon of inspiration which many other countries are trying to emulate. We, in the Arab world, have the experience of the League of Arab States, which makes us hope that we will accomplish what you have accomplished. I would like here to emphasise that democracy is not a mere necessity for every state in the world, but it is a precondition for achieving regional economic integration and for the stability of international relations in any region of the world, because it prevents any one country from arbitrarily making decisions which is up to all nations in all countries to take.
The State of Qatar, as you well know, has chosen democracy as a means to protect human rights and to achieve the participation of the people. Our choice of democracy is in accord with our obligation to practice the principle of Al-Shoura, which is one of the basic rules of Islam, a rule that cannot be disregarded and which was put in place to enlarge the people's participation. Therefore democracy must not be limited to the few, but should include all people. That principle cannot be applied selectively. It is a fundamental right that cannot be ignored or trespassed. Sometimes the reality in our region shows a practice different from the principles of Islam. That is not due to a problem with the principle itself, but because it is misinterpreted and not accurately practiced.
Islam does not only urge its people to participate in public affairs: it also urges them to respect minorities and to protect their rights. It encourages people to learn about the cultures of others, to interact with them in a relationship of give-and-take. It has pleased me very much that many of my European friends know this about Islam and know a lot about the history of their neighbours. This shows that they have a desire to engage in fruitful relationships and dialogue with their neighbours.
I would like to mention that the Arabs were the bridge on which the Greek civilisation crossed to Europe, by the translation of Greek works into Arabic. Many famous Greek philosophers and thinkers were, in that way, transferred to the European intellect and consequently triggered the Renaissance.
Many people came into contact with Islam and converted to this religion with their full conviction and acceptance through interaction with Muslims and cultural communication with them. Islam spread through dialogue and flourished by conviction. It was never imposed by force on anyone. There are those who say otherwise, but those people are wrong and they have wronged Islam.
It is necessary here to emphasise the importance of dialogue between the followers of various religions and to exert efforts for continuity between those religions in order to avoid any artificial and useless clash. Unfortunately, there are individuals and groups from both East and West, who have called for such a clash. Those people are ignorant and have become the enemies of those who are different from them in race or colour. They have not seen in the diversity of the world a source of wealth and they have not heeded the call for rapprochement and dialogue in this world.
I take this opportunity to call upon all reasonable, wise and honest people, both in the East and the West, to stand up together to block those cries for division and intolerance, which threaten peace and the respect for religions and holy places.
(Applause)
We must call for respect for religions and holy places so as not to endanger them. It is equally important to cooperate in order to fight against the distortion caused by troublemakers, ignorance and extremists, of the perceptions fabricated by each party about the other. The State of Qatar continuously exerts its efforts for this purpose and hosts many fora with the aim of encouraging dialogue between civilisations, amongst them the Annual Forum for Dialogue between Religions.
Middle Eastern affairs have always been of significant importance to Europe, because of the geographical proximity of the two regions and their political, economic and cultural continuity, which has never ceased to exist throughout history. That proximity makes it in the undoubted interest of Europe to support comprehensive reform in the countries of the Middle East, and to encourage them to continue these reforms with seriousness and with no turning back on democracy and without abusing the concept of democracy with empty words. Comprehensive reform and real democracy are the way to a better Middle East, in order that its countries may experience stability, its people may enjoy freedom, its institutions become stronger and its states may progress on the basis of the respect for law; a Middle East whose people have all the basics and scientific and economic means to deal as equals with their neighbours and the rest of the world; to be partners with them and not be alienated from them.
In this respect, we know, and probably Europe knows even better, that immigration from or through the Middle-East has become a huge challenge. Although Europe has worked very hard for years to address this challenge, successful solutions always need to go back to the roots of the problem and to deal with its causes, not only its symptoms. Therefore, when the reform process succeeds and the culture of democracy stabilises in the Middle East, and when its peoples are able to fight all forms of corruption, many of those who were seeking a decent life outside their countries will no longer emigrate, provided they can meet their aspirations in their own countries.
The consolidation of democracy and achieving peace in the Middle East are goals of equal importance. Lack of democracy and not reaching a just solution for the Palestinian problem has produced various forms of violence, which some people consider as terrorism to be fought against with the most severe means, without differentiating between one form or another, or considering ways to remove the causes that nourish it. We denounce all forms of terrorism and work together with the international community to fight it. However, we are keen to differentiate between the unjustified frightening of innocent people under whatever pretext, which is something that should be denounced, and what is the legitimate right of people to resist occupation according to international laws and customs.
We believe that a just solution to the Palestinian question should be based on the implementation of all international resolutions by both the Israeli and the Palestinian side, with the support of the international community to both sides. This will avoid the complexity that the relations between the two sides have reached recently. The Palestinian Government, constituted by the Hamas movement, in accordance with the free will of the Palestinian people in recent months, should have been given the opportunity to work for the people who elected it.
Instead of rewarding the Palestinian people for practicing democracy - something rarely witnessed in our region - they have been punished for it. I do not understand how an embargo can be imposed on a government that has been democratically elected and how collective sanctions can be imposed on the people as a whole, just because it practiced its democratic right to elect the people who will govern it.
(Applause)
Is it not a double standard to demand free elections and then object to their results?
Settling the Palestinian question is linked to the readiness of Israel to fulfil all its obligations by implementing international resolutions, which stipulate the withdrawal from the Arab occupied territories, the establishment of an independent Palestinian state with the Holy City of Jerusalem as its capital, the immediate ending of the destruction of Palestinian infrastructure and the killing and torturing of civilians, as a result of which tens of innocent Palestinians in the occupied territories have lost their lives, the last instance being the massacre of Beit Hanoun. This is the way out for the Palestinian question from the impasse that it has reached, and we think that the international community ought to exert more diligent efforts to reach a quick solution to this problem, because this would be beneficial not only to the Middle East, but to the whole world.
There is a need to find a comprehensive settlement to the Arab-Israeli conflict. This was reconfirmed by the recent destructive war waged by Israel against Lebanon. Now that the fighting has stopped and now that the UNIFIL forces - in which Qatar decided to participate - have started to perform their tasks, we hope that Lebanon will be able to exert its sovereignty on the whole of its territory and that Israel will respect that sovereignty.
As for Iraq, we hope that country will overcome the crisis it is in now, that it will preserve its sovereignty and the unity of its territories, and that the Iraqi people will recover security and freedom. I am confident that the European Union, which is aware of the dangers imposed by the Iraqi situation on the regional stability in the Middle East, will redouble its efforts to help Iraq to overcome the dangerous situation it is in now.
Stability in the Middle East also requires that the European Parliament continue its efforts to reach a peaceful solution to the Iranian nuclear programme, which will confirm that its goals will remain solely peaceful and under the supervision of the International Agency for Atomic Energy. Here we would like to repeat our call to make the Middle East a region free of nuclear weapons and to oblige Israel to sign the Non-Proliferation Treaty.
(Applause)
Before I end my speech, I would like to refer to the strength of the cooperation relationship between the European Union and the State of Qatar specifically, and with the Cooperation Council of the Arab Gulf States in general. The State of Qatar, ever since it signed the Cooperation Treaty between the countries of the Cooperation Council of the Arab Gulf States and the then EEC in 1989, has developed its relations with the European Union in various fields. In the field of energy alone, Qatar has signed contracts with a number of countries of the European Union, amongst them Italy, Belgium, Britain and Spain, to provide those countries with their needs in terms of natural gas. We also have cooperation in other fields such as the cultural, political and economic fields. Qatar and the European Union will thus be able to strengthen their ties further.
I would like to thank you once again, and may the peace and grace of God be upon you.
(The House rose and accorded the speaker a standing ovation)
Thank you for your words, your Highness. I am sure that they will have helped to create greater understanding of the views of the Arab world, of the Islamic world, on issues which are of common interest, to both Europe and yourselves.
It has been an honour for the European Parliament to receive you. Thank you very much.
(Applause)
(The formal sitting was closed at 12.30 p.m.)